DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/02/2021 has been entered. Claims 1, 9-11, 13, 15, and 19-25 are now pending.  
The claim objections to claims 2, 12, and 20 have been withdrawn in view of the amendment to the claims

Claim Rejections - 35 USC § 102
Claims 1, 10-11, 13, 15, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2018/0324676 A1).
Regarding claim 1:
Huang discloses a method for transmitting data, comprising:  receiving, by a terminal device (Fig. 4, 115-a; Fig. 14, 1405), a first signaling (Fig. 4, 425), wherein the first signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource (Para. [0080]); determining, by the terminal device, whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition (Fig. 4, 435; Para. [0082]-[0085]); and carrying, by the terminal device, data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission (Fig. 4, 440; Para. [0087]), 

	Regarding claim 3:
Huang further discloses carrying, by the terminal device, the data of the first type on a second physical uplink channel for transmission when the transmission parameter does not satisfy the preset condition, wherein the second physical uplink channel is a physical uplink channel transmitted on a second resource (Para. [0088]; Fig. 4, 450). 
Regarding claim 4:
Huang further discloses wherein the preset condition comprises at least one of: a number of bits of data carried on the first physical uplink channel being greater than or equal to a number of bits of the data of the first type (Para. [0082], UE having uplink data to transmit to the base station and eligible for grant-free access to shared channel); or a TBS of data carried on the first physical uplink channel being greater than or equal to a TBS of the data of the first types.
Regarding claim 10:
Huang further discloses wherein the grant-free based transmission comprises Type 1 transmission or Type 2 Transmission; wherein the Type 1 transmission is configured by an RRC signaling; or the Type 2 transmission is configured by an RRC signaling and activated by a physical signaling (Para. [0080]). 
	Regarding claim 11:
Huang discloses a terminal device (Fig. 14, 1405), comprising: a transceiver (Fig. 14, 1435), configured to receive a signaling, wherein the signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource; a processor (Fig. 14, 1420), configured to 
(See rejection of claim 1)
Regarding claim 13, 15, and 20
Claims 13, 15, and 20 are directed to claim features/elements similar to those of claim 3, 4, and 10. Rejections of claims 3, 4, and 10 also apply.  
(See rejection of claims 3, 4, and 10). 	
	Regarding claim 21:
Huang discloses a network device (Fig. 4, 105-a; Fig. 10, 1005), comprising a processor (Fig. 10, 1020) and a transceiver (Fig. 10, 1035), wherein the processor is configured to control the transceiver to send a signaling to a terminal device (Fig. 4, 115-a), wherein the signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource; wherein the terminal device is configured to determine whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition; and carry data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission, wherein the transmission parameter of the first physical uplink channel comprise at least one of: a number of bits of data carried on the first physical uplink channel, or a transmission block size (TBS) of data carried on the first physical uplink channel.

Regarding claim 22, 23, and 25:
Claims 22, 23, and 25 are directed to claim features/elements similar to those of claim 3, 4, and 10. Rejections of claims 3, 4, and 10 also apply.  
(See rejection of claims 3, 4, and 10). 	

Allowable Subject Matter
Claims 9, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to rejection of independent claims 1 and 11 under 35 U.S.C. 102 have been considered but are moot because of a new ground of rejection necessitated by the amendment to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465